                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    November 16, 2018

Via ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

       Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (ALC)

Dear Judge Carter:

        The Government respectfully writes in response to the defendant’s November 15
“supplemental status report.” (Dkt. 70). The Court has heard many of the complaints raised in
that supplemental report, and the Government’s responses to them, which the Government will not
repeat here. However, some clarification is necessary. As is clear from the November 15 Joint
Status Report (Dkt. 71), the Government has worked diligently to address and resolve technical
issues and reprocess the discovery produced to Sadr in raw form in April 2018, in order to enable
the parties to prepare for trial using the most reliable set of data possible.

       1.     Relevant Background

        The Government produced the original returns for Sadr’s email accounts (the “Raw
Returns”) on April 4, 2018. On July 13, 2018, the Government produced the Raw Returns, as they
had been processed by the New York County District Attorney’s Office’s filter team (the “DANY
Processed Returns”; the “DANY Filter Team”). In response to a series of technical issues raised
by the defense following that production, the DANY Filter Team reprocessed the DANY
Processed Returns, and reproduced the newly processed data set by September 30, 2018.
However, due to the DANY Filter Team’s original processing errors in creating the DANY
Processed Returns, that data set still contained technical issues that affected approximately one
percent of the entire database. (Dkt. 53). Between September 30 and October 16, 2018—the date
that the Court approved the Joint Privilege Review Plan—the DANY Filter Team worked
continually with the defense to address and fix the remaining technical issues. On October 16,
2018, a filter team at the U.S. Attorney’s Office (the “USAO Filter Team”) began to implement
the Joint Privilege Review Plan by “load[ing] Sadr’s email accounts”—the Raw Returns—and the
DANY Processed Returns onto its system. (Dkt. 67).

       While the USAO Filter Team was loading the data onto its system, on November 2, 2018,
defense counsel identified a new technical issue that potentially affected 0.2% of the DANY
The Honorable Andrew L. Carter, Jr.
November 16, 2018
Page 2

Processed Returns. Defense counsel requested that the USAO Filter Team “urgent[ly]” resolve
the newest technical issue because defense counsel could not “engage in productive document
review” while the technical issue persisted. When the data finished loading, late in the day on
November 6, 2018, the USAO Filter Team and its technical team immediately began to examine
the two sets of data and investigate both the new and unresolved technical issues raised by the
defense. (Dkt. 66 at n.1). After comparing the USAO Processed Returns with the DANY
Processed Returns—both of which had been created using the Raw Returns—the USAO Filter
Team concluded that the technical issues in the DANY Processed Returns had caused many of the
technical issues raised by the defense, would likely continue to cause technical issues, and could
not be repaired. The Government promptly notified defense counsel of this conclusion and its
proposal to proceed with the USAO Processed Returns going forward. (Dkt. 71 at 2). In order to
solve the new technical issue, and to ensure that both parties were able to prepare for trial using a
set of processed data that does not have technical errors affecting approximately one percent of the
database, the Government produced to Sadr on November 15, 2018 the USAO Processed Returns,
which have been “de-duped” and do not have the processing errors inherent in the DANY
Processed Returns. (Id.). 1

       2.      The Government Has Worked Diligently to Resolve the Technical Issues and
               Implement the Joint Privilege Review Plan

       Sadr argues in his November 15 supplemental report that (i) the Government “has deemed
the DANY Processed Returns too unreliable and error-filled to conduct a privilege review, let
alone prepare for trial”; (ii) he could lose months of trial preparation work; and (iii) the
Government is “starting from scratch on its privilege review.” (Dkt. 70 at 5). The Government
addresses each of these arguments in turn.

        First, as set forth above, although the remaining unresolved technical issues affect only a
very small portion of the DANY Processed Returns, the defense has informed the Government
that counsel could not engage in productive document review while those technical issues persist.
The Government of course wants to continue—and enable the defense to continue—to engage in
productive document review. In order to do so, the USAO Filter Team has determined that the
USAO Processed Returns contain the most reliably correct information, and should be used going
forward. That does not mean, however, that the DANY Processed Returns are “too unreliable”
and “error-filled” such that the time the defense spent reviewing the documents between
September 30 and November 15 is lost. It simply means that the USAO Processed Returns are the
most technically reliable processed version of the same documents Sadr has had in his possession
in raw form since April 2018.



1
  Sadr claims that the November 15, 2018 production constitutes the “formal discovery” in this
case. (Dkt. 70 at 5). But to be clear, Sadr has possessed Rule 16 discovery, consisting of the Raw
Returns, since April 4, 2018. Since that date, the Government has re-produced what are, in
essence, different versions of the same documents that Sadr has had in his possession—and had
the opportunity to review—since then.
The Honorable Andrew L. Carter, Jr.
November 16, 2018
Page 3

         Second, and relatedly, Sadr claims that he will lose “months” of trial preparation work, that
is, the time he spent tagging 20,000 documents in the DANY Processed Returns since September
30, 2018. (Dkt. 70 at 3). As an initial matter, the trial date is six months away, and the Government
believes that using the USAO Processed Returns will enable both parties to timely prepare.
However, the Government is sensitive to Sadr’s concern, and has agreed to work with its technical
team to endeavor to provide a way to cross-reference the Bates numbering in the DANY and
USAO Processed Returns. (Dkt. 71 at 2-3).

         Third, it is not true that the Government “is starting from scratch on its privilege review.”
(Dkt. 70 at 5). The USAO Filter Team has been working diligently with Sadr’s counsel over the
past four weeks to review and confer with respect to certain documents, and create a filter list of
attorneys who actually represented Sadr—information to which the DANY Filter Team was not
privy because their privilege review was conducted when the investigation was still covert. In
fact, Sadr’s counsel informed the USAO Filter Team yesterday that over 50 attorneys and law
firms could be removed from the filter list because they had not found evidence that these
individuals or entities had represented Sadr. The Government is committed to continuing its
efforts to implement the Joint Privilege Review Plan and is confident that Sadr’s counsel is as well.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  by:         /s/
                                                        Andrew DeFilippis
                                                        Matthew Laroche
                                                        Rebekah Donaleski
                                                        Assistant United States Attorneys
                                                        (212) 637-2231/2420/2423

                                                        Garrett Lynch
                                                        Special Assistant United States Attorney

   cc: Defense Counsel (via ECF)
